To compel respondent to certify tbat relator is entitled to additional compensation for services as attorney in a criminal ■case under How. Stat., Sec. 9047, on appeal to tbe Supreme Court.
Denied January 18, 1893, without costs.
It appeared tbat although relator bad assisted in tbe trial below, another bad been appointed by the court to defend, whose bill bad been certified for tbat service; tbat relator bad not been substituted, and no order directing , or allowing or appointing relator to take or conduct an appeal bad been made.